DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “the series of patterned shapes,” which lacks antecedent basis.
Claim 12 recites “the stacked laminations,” which lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desharnais (FR 2975240 A1) in view of Schulz et al. (EP 1515417 A2).
Regarding claim 1, Desharnais teaches an electric machine (FIG 1) comprising: a stator formed from a plurality of stacked laminations (1) and defining a center bore; and 
a rotor (11) disposed within the center bore and configured to output a rotational torque in response to an input current delivered to the stator (1), wherein at least one of the stacked laminations (1) of the stator includes a pattern of perforations (4) disposed at a yoke portion (7) of the stator to attenuate structure-bore transmission of vibration during operation of the electric machine. 

    PNG
    media_image1.png
    407
    418
    media_image1.png
    Greyscale

Desharnais fails to disclose wherein the pattern of perforations comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape.
	Desharnis does disclose that the shape and placement of the perforations are pseudo-random, meaning the shape and placement follow a certain rule and are not completely random and would have a pattern. 
Schulz teaches wherein the pattern of perforations (25) comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape (FIG 2).


    PNG
    media_image2.png
    566
    419
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein the pattern of perforations comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.
	Regarding claim 2/1, Desharnais in view of Schulz was discussed above in claim 1. Desharnis further teaches wherein the pattern of perforations (4) of a first lamination of the stacked laminations (1) is misaligned with respect to adjacent laminations of the stacked laminations (1).

    PNG
    media_image3.png
    153
    1083
    media_image3.png
    Greyscale

	Regarding claim 3/2, Desharnais in view of Schulz was discussed above in claim 2. Desharnis further teaches wherein the first lamination is rotationally indexed (rotationally offset) with respect to adjacent laminations of the plurality of stacked laminations (1).
	Regarding claim 4/2, Desharnais in view of Schulz was discussed above in claim 2. Desharnis further teaches wherein the first lamination defines a first pattern of perforations that is different from a second pattern of perforations defined by adjacent laminations of the stacked laminations (1).

    PNG
    media_image4.png
    66
    1101
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    33
    993
    media_image5.png
    Greyscale

Regarding claim 5/1, Desharnais in view of Schulz was discussed above in claim 1. Desharnis further teaches wherein individual holes of the pattern of perforations (4) are configured as at least one of a circular hole, a rectangular hole, a triangular hole, and an oblong hole (FIG 1, 3-4).
Regarding claim 7/1, Desharnais in view of Schulz was discussed above in claim 1. Schulz further teaches wherein the pattern of perforations (25) defines a first row of perforation shapes located radially outward of a second row of perforation shapes (FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein the pattern of perforations defines a first row of perforation shapes located radially outward of a second row of perforation shapes, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.
Regarding claim 8/7, Desharnais in view of Schulz was discussed above in claim 7. Desharnis further teaches wherein the first row of perforation shapes is rotationally indexed relative to the second row of shapes such that the perforation shapes of each individual row are angularly misaligned relative to an axis of rotation of rotation of the electric machine (FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein the first row of perforation shapes is rotationally indexed relative to the second row of shapes such that the perforation shapes of each individual row are angularly misaligned relative to an axis of rotation of rotation of the electric machine, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.

Regarding claim 9, Desharnais teaches an electric machine comprising: a stator formed from a stack of laminations (1), each of the laminations (1) defining a pattern of perforations (4) and 
a rotor (11) disposed within a center bore of the stator and configured to output a rotational torque in response to an input current delivered to the stator.
Desharnais fails to teach the pattern of perforations comprises multiple groups of perforations arranged circumferentially about the lamination and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape.
Schulz teaches wherein the pattern of perforations (25) comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape (FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein the pattern of perforations comprises multiple groups of perforations arranged circumferentially about the lamination and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.
	Regarding claim 12/9, Desharnais in view of Schulz was discussed above in claim 9. Desharnis further teaches wherein the series of patterned shapes (4) of a first lamination of the stacked laminations (1) is misaligned with respect to adjacent laminations of the stacked laminations (1).
Regarding claim 13/9, Desharnais in view of Schulz was discussed above in claim 9. Desharnis further teaches wherein a first lamination is rotationally indexed (rotationally offset) with respect to adjacent laminations of the stack of laminations (1).
Regarding claim 14/9, Desharnais in view of Schulz was discussed above in claim 9. Desharnis further teaches wherein individual holes of the pattern of perforations (4) are configured as at least one of a circular hole, a rectangular hole, a triangular hole, and an oblong hole (FIG 1, 3-4).

Regarding claim 15, Desharnis teaches an electric machine (FIG 1) comprising: 
a stator defining a center bore and configured to receive a current input, the stator including 
a first lamination (1) defining a first pattern of perforations (4), and 
a second lamination (1) adjacent the first lamination and defining a second pattern of perforations (4; the laminations are made different to each other); and 

    PNG
    media_image4.png
    66
    1101
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    33
    993
    media_image5.png
    Greyscale

a rotor (11) disposed within the center bore and configured to output a rotational torque in response to an input current delivered to the stator, wherein the first pattern of perforations (4) is misaligned relative to the second pattern of perforations (4) to attenuate structure-bore transmission of vibration during operation of the electric machine.
Desharnis fails to teach wherein the first pattern of perforations comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape.
Schulz teaches wherein the first pattern of perforations (25) comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape (FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein the first pattern of perforations comprises multiple groups of perforations arranged circumferentially about the rotor and wherein each of the groups of perforations defines a rectangular, triangular, circular, or elliptical shape, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.
Regarding claim 16/15, Desharnais in view of Schulz was discussed above in claim 15. Desharnis further teaches wherein individual holes of each of the first pattern and second pattern of perforations (4) are configured as at least one of a circular hole, a rectangular hole, a triangular hole, and an oblong hole (FIG 1, 3-4).
	Regarding claim 18/15, Desharnais in view of Schulz was discussed above in claim 15. Desharnis further teaches wherein the first lamination (1) is rotationally indexed (rotationally offset) with respect to the second lamination (1).
Regarding claim 19/15, Desharnais in view of Schulz was discussed above in claim 15. Schulz further teaches wherein at least one of the first pattern and second pattern of perforations (25) defines a first row of perforation shapes located radially outward of a second row of perforation shapes (FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein at least one of the first pattern and second pattern of perforations defines a first row of perforation shapes located radially outward of a second row of perforation shapes, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.
Regarding claim 20/19, Desharnais in view of Schulz was discussed above in claim 19. Desharnis further teaches wherein the first row of perforation shapes is rotationally indexed relative to the second row of shapes such that the perforation shapes of each individual row are angularly misaligned relative to an axis of rotation of rotation of the electric machine (FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Desharnais to incorporate Schulz to teach wherein the first row of perforation shapes is rotationally indexed relative to the second row of shapes such that the perforation shapes of each individual row are angularly misaligned relative to an axis of rotation of rotation of the electric machine, as Desharnais discloses that the perforations can be identical dimension, regularly distributed and oriented within a layer, or have different dimension, and randomly or pseudo-randomly distributed, such that the placement or shape of the perforation can be easily changed by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Druant et al. (US 2021/0075274): discloses perforations along a stator yoke with different sizes.
Boxberg (US 2019/0372410): discloses perforations along a stator yoke with offset laminations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834